Citation Nr: 1309978	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  12-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1946 to June 1949.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  Although the RO implicitly reopened the appellant's claim of service connection for frostbite in the October 2010 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2011); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the issue accordingly. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of service connection for a back disability and service connection for frostbite of the feet on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1986 rating decision denied the Veteran service connection for frostbite of the feet based essentially on a finding that disability consistent with cold injury was not shown by the evidence of record.

2.  Evidence received since the November 1986 rating decision includes VA treatment records which show neurological abnormalities of the feet and clinical notations of a history of frostbite in service (suggesting a possible nexus); relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of frostbite of the feet; and raises a reasonable possibility of substantiating such claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for residuals of frostbite of the feet may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A November 1986 rating decision denied the Veteran service connection for residuals of frostbite of the feet based essentially on a finding that such disability was not shown.  The Veteran did not appeal that decision (or submit additional evidence within a year following), and it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510.
 
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection, there must be medical evidence of a disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the disease or injury in service and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination whether these requirements are met is based on analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

The evidence of record in November 1986 included an April 1950 treatment record noting that the Veteran complained of pain and burning in both feet and had cold wet feet serving in Korea three years prior.  A June 1949 service separation examination report was also of record, and did not note complaints, treatment, or diagnosis related to the Veteran's feet.  There was also a certification from NPRC indicating that any further service treatment records were likely destroyed by a 1973 fire at that facility.  Service personnel records show that the Veteran was stationed with post World War II occupation forces in Japan and Korea, serving as a lineman.  

Evidence received since the November 1986 rating decision includes a March 2011 VA treatment record noting a history of frostbite in service and an April 2011 VA treatment record noting the Veteran's report that his feet were swollen and weak.  An April 2011 neurology consultation notes a history of frostbite 60 years prior.  A nerve conduction study was interpreted as abnormal, revealing acquired axonal and demyelinating neuropathy affecting peroneal, sural, and right tibial nerves (of unknown etiology).

As the evidence received since the November 1986 rating decision includes findings of neurological abnormalities of the feet and since no foot pathology was shown at the time of that decision, the additional evidence received in the interim relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of frostbite, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received, and that the claim of service connection for frostbite of the feet must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for residuals of frostbite of the feet is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  Specifically, the Veteran has not been afforded a VA examination with respect to the claims of service connection for back and frostbite residual disabilities.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record:  (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that requirement (C) is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Notably, the Veteran's STRs (with the exception of a service separation examination report) were apparently destroyed by a fire at the NPRC.  Therefore, VA has a heightened duty to assist the Veteran in developing evidence to substantiate these claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

As the record shows that the Veteran served with post-WWII occupation forces in Japan and Korea, it may reasonably be conceded that he was exposed to cold weather conditions in service.  Given the history of foot complaints fairly soon after service (in 1950) when exposure to cold in service was also noted in a private clinical record, and that recent nerve conduction studies of the Veteran's lower extremities found abnormalities (that potentially could be related to a remote cold injury), the low threshold standard endorsed by the Court in McLendon is met, and a VA nexus examination is necessary.

Regarding low back disability, an April 1955 treatment record notes a diagnosis of possible low back strain.  The Veteran has claimed that such disability resulted from a fall sustained serving  as a lineman in Korea.  He relates that he fell from a 90-foot pole in service, injuring his back, and asserts that he has suffered from the effects of such injury ever since.  His history is not inconsistent with the circumstances of his service, and in light of the heightened duty to assist in this case and the McLendon-mandated low threshold standard, an examination to ascertain whether any back disability found is consistent with the history provided is also necessary.  

Accordingly, the case is REMANDED for the following:

(Again, please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all evaluations and/or treatment (VA and private) he has received for his back or feet (records of which are not already associated with the claims file), and to provide releases for VA to secure records of any such private evaluations of treatment .  The RO should secure for the record copies of complete clinical records from all sources identified. 

2.  Thereafter, the RO should arrange for an orthopedic examination of the Veteran to determine whether or not he has a low back disability that is related to his service/injury therein.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any studies indicated should be completed, and all findings should be described in detail.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a)  Please identify by medical diagnosis each low back disability entity found.

b)  As to each low back disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service (and specifically to the type of injury he describes occurred therein).  Does he have a low back disability attributable to a fall in service?.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.
		
3.  The RO should also arrange for the Veteran to be examined by an appropriate provider whether or not he has any current disability of the feet that is attributable to/a residual of a cold injury in service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed, and all findings should be described in detail.  [The examiner should note that the Veteran served with post-WWII occupation forces in Japan and Korea and is assumed to have encountered cold weather condition therein; that in 1950 he was seen by a private provider for foot complaints, and gave a history of his feet enduring cold/wet conditions in service; and that more recently, nerve conduction studies found abnormalities (with no etiology identified).  Based on examination of the Veteran and a review of the record, the examiner should provide an opinion that includes responses to the following:

a)  Please identify (by medical diagnosis) each foot disability entity found.  

b)  As to each foot disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) attributable to/a residual of a cold injury/frostbite in service.  If the opinion is negative, the explanation of rationale should include some discussion of etiological factors for the diagnosed disability considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual evidence, as deemed appropriate.

4.  The RO should ensure that all requested development is completed in full, and then re-adjudicate these claims, (service connection for residuals of frostbite of the feet on de novo review).  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


